 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   MELVIN JOSEPH SIMMONS,        ) NO. CV 19-7247-TJH(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       ) ORDER OF DISMISSAL
                                   )
14   MARION E. SPEARMAN, Warden,   )
     et al.,                       )
15                                 )
                    Respondents.   )
16   ______________________________)

17

18        On August 12, 2019, Petitioner, a state prisoner, filed in the

19   United States District Court for the Southern District of California a

20   “Petition for Writ of Habeas Corpus” (“the Petition”).    On August 21,

21   2019, this Court received a transfer of the Petition from the Southern

22   District.    The Petition challenges a 1987 Los Angeles Superior Court

23   criminal judgment.   Petitioner previously challenged this same

24   Superior Court judgment in a prior habeas corpus petition filed in

25   this Court.    See Simmons v. Hill, CV 96-2174-TJH(CW).   On July 15,

26   1999, this Court entered judgment in Simmons v. Hill, CV 96-2174-

27   TJH(CW), denying and dismissing the prior petition on the merits with

28   prejudice.
 1         The Court must dismiss the present Petition in accordance with

 2   28 U.S.C. section 2244(b) (as amended by the “Antiterrorism and

 3   Effective Death Penalty Act of 1996”).   Section 2244(b) requires that

 4   a petitioner seeking to file a “second or successive” habeas petition

 5   first obtain authorization from the Court of Appeals.     See Burton v.

 6   Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive

 7   authorization from Court of Appeals before filing second or successive

 8   petition, “the District Court was without jurisdiction to entertain

 9   [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.

10   2000) (“the prior-appellate-review mechanism set forth in § 2244(b)

11   requires the permission of the court of appeals before ‘a second or

12   successive habeas application under § 2254’ may be commenced”).    A

13   petition need not be repetitive to be “second or successive,” within

14   the meaning of 28 U.S.C. section 2244(b).   See, e.g., Thompson v.

15   Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert. denied, 524 U.S. 965

16   (1998); Calbert v. Marshall, 2008 WL 649798, at *2-4 (C.D. Cal.

17   Mar. 6, 2008).   Petitioner evidently has not yet obtained

18   authorization from the Ninth Circuit Court of Appeals.1    Consequently,

19   ///

20   ///

21

22

23         1
               The Court takes judicial notice of the docket of the
24   United States Court of Appeals for the Ninth Circuit, available
     on the PACER database. See Mir v. Little Company of Mary Hosp.,
25   844 F.2d 646, 649 (9th Cir. 1988) (court may take judicial notice
     of court records). The Ninth Circuit’s docket does not show that
26   any individual named Melvin Simmons has obtained any order from
     the Ninth Circuit authorizing the filing of a second or
27   successive habeas petition in this Court. In fact, the docket
     reflects that in 2011, the Ninth Circuit denied Petitioner
28   authorization to file a second or successive petition.
     See Simmons v. Felker, No. 11-70171.

                                        2
 1   this Court cannot entertain the present Petition.2   See Burton v.

 2   Stewart, 549 U.S. at 157; Remsen v. Att’y Gen. of Calif., 471 Fed.

 3   App’x 571, 571 (9th Cir. 2012) (if a petitioner fails to obtain

 4   authorization from the Court of Appeals to file a second or successive

 5   petition, “the district court lacks jurisdiction to consider the

 6   petition and should dismiss it.”) (citation omitted).

 7

 8         The fact that Petitioner appears to have styled the present

 9   Petition as a petition under section 2241 (as well as, or in lieu of,

10   a petition under section 2254) cannot change the result herein.

11   Section 2254 “is the exclusive avenue for a state court prisoner to

12   challenge the constitutionality of his detention.”   White v. Lambert,

13   370 F.3d 1002, 1007 (9th Cir.), cert. denied, 543 U.S. 991 (2004),

14   overruled on other grounds, Hayward v. Marshall, 603 F.3d 546 (9th

15   Cir. 2010), abrogated on other grounds, Swarthout v. Cooke, 562 U.S.

16   216 (2011).   Consequently, “a state habeas petitioner may not avoid

17   the limitations imposed on successive petitions by styling his

18   petition as one pursuant to 28 U.S.C. § 2241 rather than 28 U.S.C. §

19   2254.”    Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999), cert.

20   denied, 528 U.S. 1178 (2000); accord Greenawalt v. Stewart, 105 F.3d

21   1287, 1288 (9th Cir.), cert. denied, 519 U.S. 1103 (1997); Stanton v.

22   Law, 2008 WL 4679085, at *1-2 (D. Mont. Oct. 22, 2008), aff’d, 404

23   Fed. App’x 158 (9th Cir. 2010).

24   ///

25

26
           2
27             This Court rebuffed a previous attempt by Petitioner to
     bring a second or successive petition challenging the 1987
28   Superior Court judgment. See Simmons v. State of California, CV
     19-798-TJH(E).

                                         3
 1        For all of the foregoing reasons, the Petition is denied and

 2   dismissed without prejudice.

 3

 4        LET JUDGMENT BE ENTERED ACCORDINGLY.

 5

 6             DATED: November 5, 2019.

 7

 8                                ___________________________________
                                          TERRY J. HATTER, JR.
 9                                    UNITED STATES DISTRICT JUDGE

10

11   PRESENTED this 21st day of

12   August, 2019, by:

13

14                /s/
            CHARLES F. EICK
15   UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          4
